Citation Nr: 1735925	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating prior to April 26, 2011, and to a disability rating greater than 10 percent from April 26, 2011 for dyshidrotic eczema of the bilateral hands with bullous tinea pedis and dyshidrotic eczema of the bilateral feet (skin disorder).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1992.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the January 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

In April 2015 and in January 2016, the Board remanded the appeal for further development.  The case is again before the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2016 remand, the Board directed the AOJ to obtain the Veteran's complete VA treatment records from December 2006.  The remand directive expressly stated that the complete records should be obtained, as opposed to just the dermatology records.  The Board notes that the Veteran has reported that she has received VA treatment from the Atlanta VAMC since 2006 or 2007, as reflected in the August 2016 Report of General Information.  However, the AOJ only obtained VA treatment records dating from February 2010, and there is no notation in the claims file that attempts to obtain treatment records prior to February 2010 were futile.  

Further, the Veteran was afforded a VA skin examination in March 2017, and the examination report includes information that is new and relevant to the appeal.  VA received this VA examination report prior to transfer of the appeal to the Board, and the AOJ did not issue a supplemental statement of the case regarding the issues on appeal.  The Board also notes that a April 2017 rating decision did consider whether a rating greater than 10 percent is warranted for the disability on appeal, but the AOJ did not adjudicate the issue of entitlement to an initial compensable rating for the skin disability on appeal, and the AOJ did not consider evidence dating prior to 2010 in this rating decision.  In its January 2016 remand, the Board directed the AOJ to provide the Veteran with a supplemental statement of the case if the appeal is not resolved to the satisfaction of the Veteran.  Remand of appeal is warranted for the AOJ to review this evidence and issue a supplemental statement of the case that readjudicate all matters on appeal.  See 38 C.F.R. §§ 19.31, 19.37(a).  

For these reasons, the AOJ did not substantially comply with the Board's remand directives, and remand is warranted to make attempts to obtain the Veteran's complete VA treatment records from December 2006, and so that the AOJ can issue a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records from December 2006 to present, and associate this set of records with the claims file.  If any of these VA treatment records are found to be unavailable or do not exist (i.e., records dating prior to February 2010), this should be specifically noted in the claims file.  The Veteran should also be notified as to the unavailability of any such records in accordance with 38 C.F.R. § 3.159(e).  

2. After conducting any other development deemed necessary by the AOJ, review all evidence received since the AOJ's August 2016 supplemental statement of the case.  Then, readjudicate the matters on appeal for the entire appeal period, including entitlement to initial compensable rating prior to April 26, 2011, and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




